Exhibit 10.27

 

CHANGE IN CONTROL SEVERANCE AGREEMENT

 

THIS AGREEMENT, effective [              ], 2018, is made by and between
KapStone Paper and Packaging Corporation, a Delaware corporation, and
[                ] (the “Employee”).

 

WHEREAS, the Company entered into the Agreement and Plan of Merger, dated
January 28, 2018, among KapStone Paper and Packaging Corporation, WestRock
Company, Whiskey Holdco, Inc., Whiskey Merger Sub, Inc. and Kola Merger
Sub, Inc. (the “Merger Agreement”), which provided for certain mergers (the
“Mergers”) that, if consummated, will result in the Company becoming a
wholly-owned subsidiary of Whiskey Holdco, Inc.;

 

WHEREAS, the Company considers it essential to the best interests of its
stockholders to foster the continued employment of key personnel; and

 

WHEREAS, the Company recognizes that, both before and after the closing of the
Mergers (such closing, the “Change in Control”), uncertainty and questions
regarding the Change in Control may result in the departure or distraction of
key personnel to the detriment of the Company and its stockholders; and

 

WHEREAS, the Company has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of the Company’s
key personnel, including the Employee, to their assigned duties without
distraction in the face of uncertainty arising from the potential Change in
Control;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Employee hereby agree as follows:

 

1.             Defined Terms.  The definitions of capitalized terms used in this
Change in Control Severance Agreement (“Agreement”) are provided in Section 14.

 

2.             Severance Payments.  If within one year following the Change in
Control, the Employee’s employment is terminated by the Company or any of its
Affiliates without Cause or by the Employee for Good Reason, then the Company
will pay the Employee the amounts, and provide the Employee the benefits,
described in subsection 2.1 and subsection 2.2 of this Section 2 (“Severance
Payments”), provided that Employee complies with the requirements of Section 5
regarding execution and delivery of a general release.  The payments described
in this Section 2 are in addition to the Accrued Benefits (which, for the
avoidance of doubt, will be provided to the Employee upon any termination of
employment and without regard to whether the Employee executes a release).

 

2.1          The Company will pay to the Employee a lump sum cash severance
payment equal to $[           ].  Subject to the provisions of Section 13, the
payment provided for in this subsection 2.1 will be made on or before the second
regularly scheduled payroll date following the effective date of the release
described in Section 5 and in any event no later than March 15 of the year
following the year in which the termination of employment occurs.

 

--------------------------------------------------------------------------------


 

2.2          For the number of months immediately following the Date of
Termination (not to exceed 12 months) determined by dividing (i) the lump sum
cash change in control severance payment payable to the Employee under
subsection 2.1 of this Agreement by (ii) the Employee’s average monthly base
salary in effect as of the Date of Termination (such quotient to be rounded down
to the nearest whole number), the Company will provide the Employee and the
Employee’s eligible dependents with health insurance benefits substantially
similar to those provided to active employees of the Company immediately prior
to the Date of Termination; provided, however, that (x) the Employee’s and the
Employee’s qualified dependents’ COBRA eligibility period will include the
period during which the Company is providing benefits under this subsection 2.2,
(y) the Employee will be responsible for the payment of premiums for such
benefits in the same amount as active employees of the Company and (z) such
benefits will cease if and to the extent the Employee becomes eligible for
similar benefits by reason of new employment.

 

3.             Section 280G.

 

3.1          Notwithstanding any other provisions of this Agreement, in the
event that any payment or benefit received or to be received by the Employee
(including any payment or benefit received in connection with the Change in
Control or the termination of the Employee’s employment, whether pursuant to the
terms of this Agreement or any other plan, arrangement or agreement) (all such
payments and benefits, including the Severance Payments, referred to as the
“Total Payments”) would be subject (in whole or part) to any excise tax imposed
under section 4999 of the Code (an “Excise Tax”), then, after taking into
account any reduction in the Total Payments provided by reason of section 280G
of the Code in such other plan, arrangement or agreement, the Total Payments
will be reduced to the extent necessary so that no portion of the Total Payments
is subject to the Excise Tax, but only if (A) the net amount of the Total
Payments, as so reduced (and after subtracting the net amount of federal, state
and local income taxes on such reduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such reduced Total Payments) is greater than or equal to (B) the
net amount of the Total Payments without such reduction (but after subtracting
the net amount of federal, state and local income taxes on the Total Payments
and the amount of Excise Tax to which the Employee would be subject with respect
to such unreduced Total Payments and after taking into account the phase out of
itemized deductions and personal exemptions attributable to such unreduced Total
Payments).  Such reduction shall be achieved by first reducing or eliminating
the portion of the Total Payments that are payable in cash and then reducing or
eliminating the non-cash portion of the Total Payments, in each case in reverse
order beginning with payments and benefits which are to be paid or provided the
furthest in time from the date of the determination described in subsection 3.2
below.

 

3.2          For purposes of determining whether and the extent to which the
Total Payments will be subject to the Excise Tax, the following portions of the
Total Payments will not be taken into account: (i) the portion that the Employee
waives at the time and in the manner as not to constitute a “payment” within the
meaning of section 280G(b) of the Code and (ii) the portion that the Employee
and WestRock Company agree (or, if Employee and WestRock Company do not agree,
that, in the opinion of tax counsel

 

2

--------------------------------------------------------------------------------


 

reasonably acceptable to the Employee and WestRock Company (“Tax Counsel”) and
selected by Deloitte (the “Accounting Firm”)) does not constitute a “parachute
payment” within the meaning of section 280G(b)(2) of the Code (including by
reason of section 280G(b)(4)(A) of the Code).  In calculating the Excise Tax, no
portion of the Total Payments will be taken into account that the Employee and
WestRock Company agree (or, in the event that the Employee and WestRock Company
do not agree, that, in the opinion of Tax Counsel) constitutes reasonable
compensation for services actually rendered, within the meaning of
section 280G(b)(4)(B) of the Code, in excess of the Base Amount allocable to
such reasonable compensation.  The value of any non-cash benefit or any deferred
payment or benefit included in the Total Payments will be determined by the
Accounting Firm in accordance with the principles of sections 280G(d)(3) and
(4) of the Code.

 

3.3          At the time that payments are made under this Agreement, the
Company will provide the Employee with a written statement setting forth the
manner in which the payments were calculated and the basis for the calculations,
including without limitation any opinions or other advice the Company has
received from Tax Counsel, the Accounting Firm or other advisors or consultants
(and any such opinions or advice that are in writing will be attached to the
statement).  If the Employee objects in writing to the Company’s calculations,
the Company and Employee will cooperate in good faith to resolve such objection,
and if applicable, the Company will pay to the Employee the portion of the
Severance Payments (up to 100%) as the Company and Employee reasonably determine
is necessary to result in the proper application of subsection 3.1 of this
Section 3.

 

4.             Termination Procedures.

 

4.1          Notice of Termination.  Within one year following the Change in
Control, any purported termination of the Employee’s employment without Cause or
for Good Reason will be communicated by written Notice of Termination from the
Employee to the Company or the Company to the Employee, as applicable, in
accordance with Section 8.  For purposes of this Agreement, a “Notice of
Termination” means a notice that indicates whether the termination of the
Employee’s employment is without Cause or for Good Reason and sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Employee’s employment.  In addition, if the Employee purports
that the Employee has Good Reason to terminate employment, the Employee must
also deliver Notice of Termination in accordance with the requirements set forth
in Section 14(H).

 

4.2          Date of Termination.  “Date of Termination,” with respect to any
purported termination of the Employee’s employment within one year following a
Change in Control means the date specified in the Notice of Termination.  In the
case of a termination by the Employee for Good Reason, the Date of Termination
may not be earlier than the end of the cure period described in the definition
of “Good Reason” or later than 60 days from the date that Notice of Termination
is given.

 

5.             Requirement of Release.  Notwithstanding anything in this
Agreement to the contrary, the Employee will not be entitled to the Severance
Payments unless, within 45 days after the Date of Termination, the Employee
signs and returns a release of claims and restrictive

 

3

--------------------------------------------------------------------------------


 

covenant agreement (“Release”) in the form attached to this Agreement as
Exhibit A (and does not subsequently revoke the Release in accordance with its
terms).  If the Release does not become effective and non-revocable in
accordance with the terms of the foregoing sentence, the Company’s obligations
to provide Severance Payments will cease immediately.

 

6.             No Mitigation.  The Company agrees that the Employee is not
required to seek other employment or to attempt in any way to reduce the
Severance Payments.  No payment or benefit provided for in this Agreement will
be reduced by any compensation earned by the Employee as the result of
employment by another employer, by retirement benefits, by offset against any
amount claimed to be owed by the Employee to the Company, or otherwise.

 

7.             Successors; Binding Agreement.

 

7.1          In addition to any obligations imposed by law upon any successor to
the Company, the Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.

 

7.2          This Agreement will inure to the benefit of and be enforceable by
the Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.  If the Employee dies
while any amount would still be payable to the Employee under this Agreement
(other than amounts that, by their terms, terminate upon the death of the
Employee) if the Employee had continued to live, all such amounts, unless
otherwise provided in this Agreement, will be paid in accordance with the terms
of this Agreement to the executors, personal representatives or administrators
of the Employee’s estate.

 

7.3          No Severance Payments will be payable under this Agreement unless
there has been a termination of the Employee’s employment with the Company
within one year following a Change in Control.  This Agreement will be null and
void and of no effect if the Change in Control does not occur.

 

8.             Notices.  For the purpose of this Agreement, notices and all
other communications provided for in the Agreement must be in writing and will
be deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed, if to the
Employee, to the most recent address shown in the personnel records of the
Company and, if to the Company, to the address set forth below, or to such other
address as either party may have furnished to the other in writing in accordance
with this Section 8, except that notice of change of address is effective only
upon actual receipt:

 

To the Company:

 

KapStone Paper and Packaging Corporation

1101 Skokie Boulevard

Suite 300

Northbrook, Illinois  60062

 

4

--------------------------------------------------------------------------------


 

Attn: General Counsel

 

9.             Miscellaneous; Amendment of Related Agreements.  No provision of
this Agreement may be modified, waived or discharged unless such waiver,
modification or discharge is agreed to in writing and signed by the Employee and
such officer as may be specifically designated by the Board.  No waiver by
either party hereto at any time of any breach by the other party hereto of, or
of any lack of compliance with, any condition or provision of this Agreement to
be performed by such other party will be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.  This Agreement supersedes any other agreements or representations, oral
or otherwise, express or implied, with respect to the subject matter hereof that
have been made by either party; provided, however, that this Agreement will
supersede any agreement setting forth the terms and conditions of the Employee’s
employment with the Company only in the event that, following a Change in
Control, the Employee’s employment with the Company is terminated by the Company
other than for Cause or by the Employee for Good Reason.  The validity,
interpretation, construction and performance of this Agreement will be governed
by the laws of the State of Illinois.  All references to sections of the Code
will be deemed also to refer to any successor provisions to such sections.  Any
payments provided for hereunder will be paid net of any applicable withholding
required under federal, state or local law and any additional withholding to
which the Employee has agreed.  The obligations of the Company and the Employee
under this Agreement that by their nature may require either partial or total
performance after the expiration of the Term (including, without limitation,
those under Section 2) will survive such expiration.

 

10.          Validity.  The invalidity or unenforceability of any provision of
this Agreement will not affect the validity or enforceability of any other
provision of this Agreement, which will remain in full force and effect.

 

11.          Counterparts.  This Agreement may be executed in several
counterparts, each of which will be deemed to be an original but all of which
together will constitute one and the same instrument.

 

12.          Settlement of Disputes; Arbitration.

 

12.1        All claims by the Employee for benefits under this Agreement will be
directed to and determined by the Company and will be in writing.  Any denial by
the Company of a claim for benefits under this Agreement will be delivered to
the Employee in writing and will set forth the specific reasons for the denial
and the specific provisions of this Agreement relied upon.  The Company will
afford a reasonable opportunity to the Employee for a review of the decision
denying a claim and will further allow the Employee to appeal to the Board (or
its designee) a decision of the Company within 60 days after notification by the
Company that the Employee’s claim has been denied.  Notwithstanding the above,
in the event of any dispute, any decision by the Company hereunder will be
subject to a de novo review by the arbitrator.

 

12.2        Any further dispute or controversy arising under or in connection
with this Agreement will be settled exclusively by binding and non-appealable
arbitration in the State of Illinois in accordance with the rules of the
American Arbitration Association then

 

5

--------------------------------------------------------------------------------


 

in effect.  Judgment may be entered on the arbitrator’s award in any court
having jurisdiction.

 

13.          Section 409A.  This Agreement is intended to comply with the
requirements of section 409A of Code, and will be interpreted and construed
consistently with such intent.  All references in this Agreement to the
Employee’s termination of employment refer to the Employee’s separation from
service within the meaning of section 409A of the Code.  Payments provided
pursuant to Section 2 of this Agreement are intended to be exempt from section
409A of the Code to the maximum extent possible, under either the separation pay
exemption pursuant to Treasury regulation §1.409A-1(b)(9)(iii) or as short-term
deferrals pursuant to Treasury regulation §1.409A-1(b)(4).  Each payment and
benefit provided under this Agreement will constitute a “separately identified”
amount within the meaning of Treasury regulation §1.409A-2(b)(2).  Any payment
that is deferred compensation subject to section 409A of the Code, conditioned
upon the Employee’s execution of a release, and to be paid during a designated
period that begins in one taxable year and ends in a second taxable year will be
paid in the second taxable year.  In the event the terms of this Agreement would
subject the Employee to taxes or penalties under section 409A of the Code (“409A
Penalties”), the Company and the Employee will cooperate diligently to amend the
terms of the Agreement to avoid such 409A Penalties, to the extent possible;
provided that in no event will the Company be responsible for any 409A Penalties
that arise in connection with any amounts payable under this Agreement. 
Notwithstanding any other provision in this Agreement, if the Employee is a
“specified employee,” as defined in section 409A of the Code, as of the date of
termination, then to the extent any amount payable under this Agreement
(i) constitutes the payment of nonqualified deferred compensation, within the
meaning of section 409A of the Code, (ii) is payable upon the Employee’s
separation from service, within the meaning of section 409A of the Code, and
(iii) would be payable prior to the six-month anniversary of the Employee’s
separation from service, payment of such amount will be delayed until the
earlier to occur of (a) the six-month anniversary of the date of such separation
from service or (b) the date of the Employee’s death.  Any amount of expenses
eligible for reimbursement, or in-kind benefit provided, during a calendar year
will not affect the amount of expenses eligible for reimbursement, or in-kind
benefit to be provided, during any other calendar year.  Any reimbursement will
be made no later than the last day of the calendar year following the calendar
year in which the expenses to be reimbursed were incurred.  The right to any
reimbursement or in-kind benefit pursuant to this Agreement will not be subject
to liquidation or exchange for any other benefit.

 

14.          Definitions.  For purposes of this Agreement, the following terms
will have the meanings indicated below;

 

(A)          “Accrued Benefits” means (i) earned but unpaid salary, (ii) 
accrued but unused vacation pay, (iii) any employee benefits to which the
Employee is entitled under any employee benefit or compensation plan maintained
by the Company or its Affiliates (other than any severance plan), and
(iv) reimbursement for any incurred, but unreimbursed business expenses.

 

(B)          “Affiliate” means, with respect to any entity, any other entity
that, at the time of determination, directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with, the
first-referenced entity.

 

6

--------------------------------------------------------------------------------


 

(C)          “Base Amount” has the meaning set forth in section 280G(b)(3) of
the Code.

 

(D)          “Board” means the Board of Directors of the Company.

 

(E)           “Cause” means the occurrence of any of the following with respect
to the Employee: (i) conviction by a court of competent jurisdiction of a felony
(other than a traffic violation); (ii) refusal or failure to perform duties
where such failure or refusal is materially detrimental to the business or
reputation of any member of the Holdco Group (as defined below), except during
periods of physical or mental incapacity, and unless remedied within thirty days
after receipt of written notice thereof by the applicable member of the Holdco
Group; and (iii) willful misconduct or gross negligence with respect to the
individual’s duties that is materially detrimental to the business or reputation
of any member of the Holdco Group, unless remedied (if capable of being
remedied) within thirty days after receipt of written notice thereof by the
applicable member of the Holdco Group.

 

(F)           “Code” means the Internal Revenue Code of 1986, as amended.

 

(G)          “Company” means KapStone Paper and Packaging Corporation and any
successor to its business and/or assets (including, for purposes of this
Agreement, Whiskey Holdco, Inc.) that assumes and agrees to perform this
Agreement by operation of law, or otherwise.

 

(H)          “Good Reason” means the occurrence of any of the following with
respect to the Employee: (i) material diminution of authority, duties or
responsibilities (or authorities, duties or responsibilities of the supervisor
to whom the Employee reports (which, for the avoidance of doubt, with respect to
the Company’s Chief Financial Officer and General Counsel includes the failure
of such person to be appointed to the same role with the ultimate Company Parent
following a Change in Control)); (ii) diminution in base salary or incentive
compensation opportunities; (iii) the relocation of the Employee’s principal
place of employment by more than 50 miles (unless the new place of employment is
closer to the individual’s primary residence); and (iv) the material breach of
any agreement between the Company or any of its Affiliates and the Employee. 
Notwithstanding the foregoing, Good Reason will not exist unless (A) the
Employee gives Notice of Termination to the Company or its applicable Affiliate
of the Employee’s termination of employment within 30 days after the occurrence
of the circumstances constituting Good Reason, and the Company or its applicable
Affiliate has failed within 30 days after receipt of such notice (the “Cure
Period”) to cure the circumstances constituting Good Reason, and (B) the
Employee’s “separation from service” (within the meaning of section 409A of the
Code) occurs no later than the day that is 30 days following the last day of the
Cure Period (assuming no cure has occurred).

 

(I)            “Holdco Group” means, collectively, (i) the Company, (ii) any of
the Company’s current or future direct or indirect subsidiaries or parents (a

 

7

--------------------------------------------------------------------------------


 

“Company Parent”) and (iii) any other direct or indirect subsidiary of any
Company Parent, including, for the avoidance of doubt, WestRock Company and its
direct or indirect subsidiaries, including, in each case, any successor to any
such entity.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

KAPSTONE PAPER AND PACKAGING CORPORATION

 

 

 

By:

 

 

Name: Matthew Kaplan

 

Its: Chief Executive Officer

 

 

 

[EMPLOYEE]

 

 

 

 

 

Signature Page to Change in Control Severance Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF RELEASE AGREEMENT

 

[to be attached]

 

--------------------------------------------------------------------------------


 

RELEASE AGREEMENT

 

This RELEASE AGREEMENT (“Agreement”) is entered into by and between KapStone
Paper and Packaging Corporation (together with its affiliates, including
WestRock Company and its subsidiaries, the “Employer”) and NAME (“Employee”). 
In consideration of the mutual covenants, conditions and promises set forth in
this Agreement, and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, the undersigned parties agree as
follows:

 

I.             Definitions

 

For purposes of this Agreement, the following Definitions will apply:

 

A.            Administrative Proceeding.  An “Administrative Proceeding”
includes any charge or complaint or other action instituted with a federal,
state, or local governmental agency other than the U.S. Equal Employment
Opportunity Commission (“EEOC”).

 

B.            Change in Control Severance Agreement.  The “Change in Control
Severance Agreement” is the agreement to which this Agreement is attached.

 

C.            Effective Date.  The “Effective Date” of this Agreement is the
eighth (8th) day after Employee’s execution of this Agreement, as set forth in
Paragraph II.D(4) below, provided that Employee does not exercise Employee’s
right to revoke as set forth in that paragraph.

 

D.            Released Parties.  The “Released Parties” are the Employer and its
present or former officers, directors, employees, agents, affiliated companies,
subsidiaries, shareholders, partners, attorneys, predecessors, successors and
assigns.

 

E.            Releasing Parties.  The “Releasing Parties” are the Employee and
Employee’s attorneys, heirs, executors, administrators, representatives, agents,
successors, and assigns.

 

F.             Severance Payments.  The “Severance Payments” are the payments
payable under Section 2 of the Change in Control Severance Agreement.

 

G.            Termination Date.  The “Termination Date” will be DOT.

 

II.            Terms

 

A.            Timeframe and Method of Accepting the Agreement.  Employee agrees
and understands that, to be effective, Employee must return this Agreement
within forty-five (45) days after the Termination Date.  Employer may reject
Employee’s signed Agreement if it is not post-marked and deposited in the U.S.
Mail on or before the forth-fifth (45th) day following the Termination Date,
addressed to the following address: [             ].  Following the Effective
Date, upon receipt of Employee’s signed Agreement, and provided that Employee
complied with the requirements set forth in this Agreement, Employer will mail
Employee a copy of the fully executed agreement and process the Severance
Payments described in the Change in Control Severance Agreement.

 

B.            Return of Employer Property.  If Employee has not already done so,
Employee will return and give to the Employer as soon as possible, but no later
than seven (7) days after the Termination Date, all keys, access cards,
electronics, storage media, machinery and confidential or proprietary documents
related to Employer business or customer information and which are in Employee’s
possession, or under Employee’s direction or control.  Except as permitted in
Paragraph II.F(2), below, Employee also agrees

 

--------------------------------------------------------------------------------


 

that Employee will not retain or convey to any other person or entity any copies
or originals of Employer property.

 

Employee also agrees to immediately cease the use of all Employer-issued credit
cards and to make payment of any and all outstanding balances in accordance with
cardholder agreements and the time limitations contained therein.  No later than
fourteen (14) days after the Termination Date, Employee will submit to Employer
all expense statements and receipts related to any Employer-authorized expenses,
and, if charged to Employer credit cards, to use any reimbursement payments for
the purpose of paying such charges.

 

C.            Severance Payments.  In consideration for Employee’s execution of
this Agreement, and Employee’s release of all claims as set forth below, the
Employer will provide to Employee the Severance Payments as set forth in the
Change in Control Severance Agreement.  The Severance Payments are contingent
upon Employee’s execution of this Agreement, Employee’s not exercising
Employee’s right to revoke, and Employee’s compliance with all of the terms of
this Agreement.

 

D.            Acknowledgements.  Employee acknowledges that Employee has read
and understands this Agreement, and Employee specifically acknowledges the
following:

 

(1) That Employee is hereby advised by the Employer to consult with an attorney,
and has had the opportunity to consult with an attorney, before signing this
Agreement; and

 

(2)  That Employee has forty-five (45) days to decide whether to sign this
Agreement; and

 

(3) That Employee is waiving, among other claims, age discrimination claims
under the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. §621, et
seq., and all amendments thereto; and

 

(4)  That if Employee signs this Agreement, Employee has seven (7) days in which
to revoke Employee’s signature, and that this Agreement will not become
effective or enforceable until after the Effective Date (in other words, the
revocation period must have expired, and Employee must not have exercised
Employee’s right to revoke).  Specifically, Employee understands that Employee
will not receive the Severance Payments until after the Effective Date.  To
revoke this Agreement, Employee must send a written notice via U.S. Mail to
[             ], and that written notice of revocation must be post-marked and
deposited in the U.S. Mail on or before the seventh (7th) day after Employee’s
signing of this Agreement; and

 

(5)  That, by signing this Agreement, Employee is not waiving or releasing any
claims based on actions or omissions that occur after the date of Employee’s
signing of this Agreement.

 

2

--------------------------------------------------------------------------------


 

E.            Release.  Except as set forth herein, Employee agrees and
understands that this is a complete and general release.  In exchange for the
Severance Payments as set forth in the Change in Control Severance Agreement,
the Releasing Parties unconditionally release, acquit, covenant not to sue and
forever discharge the Released Parties from any and all claims, actions,
complaints, grievances and causes of action (hereinafter collectively referred
to as “claims”), whether known or unknown, which Employee may have arising out
of or in connection with Employee’s employment or termination of Employee’s
employment, through the date on which Employee signs this Agreement.

 

This release includes, but is not limited to, the following claims:  Title VII
of the Civil Rights Act of 1964; the Americans with Disabilities Act; the
Employee Retirement Income Security Act (except such rights as may be vested
under any retirement plan sponsored by the Employer); the Lilly Ledbetter Fair
Pay Act; the Family Medical Leave Act; the Fair Labor Standards Act; the Age
Discrimination in Employment Act (“ADEA”); the Uniformed Services Employment and
Reemployment Rights Act; [           ](1); any claims for wrongful discharge,
discrimination, retaliation, harassment, breach of contract, intentional or
negligent infliction of emotional distress, defamation, or interference with
contract; any claims for failure to pay wages, vacation pay, personal pay, sick
pay, separation pay, or benefits; any claims for continued employment; any
claims for liquidated damages and/or punitive damages; and any other cause of
action based on the common law or federal, state, or other governmental statute,
law, regulation or ordinance.  [Accordingly, Employee further waives any rights
under Section 1542 of the Civil Code of the State of California or any similar
statute.  Section 1542 states:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN TO HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”](2)

 

Employee further represents and agrees that Employee has not and will not, nor
has had anyone on Employee’s behalf (including but not limited to the Releasing
Parties), filed a lawsuit or instituted any other legal or Administrative
Proceeding (as defined in Paragraph I.E above) as to any matter based upon,
arising out of, or related to Employee’s employment, compensation during
employment, or termination of Employee’s employment.  Nothing in this Agreement
shall be construed to prevent Employee from filing or participating in a charge
of discrimination filed with the Equal Employment Opportunity Commission
(“EEOC”).  If Employee files a charge with the EEOC that would otherwise have
been released by this Paragraph, Employee may be limited to non-monetary relief.

 

Employee and the Employer understand that this release does not apply to,
without duplication, (i) Employee’s accrued rights (other than accrued rights to
cash severance payments) under any employee benefit plan, program, policy,
agreement or arrangement (including under the 2018 Management Incentive Plan or
similar short-term incentive arrangement or any Success Bonus letter agreement);
(ii) Employee’s rights to any accrued but unpaid base salary or accrued but
unused vacation; and (iii) Employee’s rights to indemnification pursuant to the
applicable policies of the Employer in connection with Employee’s role as an
officer or employee of the Employer.

 

Employee further agrees that this Agreement may be used as an affirmative
defense and complete bar to any claim, lawsuit, charge, or any other type of
action that Employee, or someone on his/her behalf (including but not limited to
the Releasing Parties), may file.  Moreover, Employee expressly waives
Employee’s right to recovery of any type, including damages, reinstatement or
attorneys’ fees, in any administrative or court action, whether federal, state,
local or whether brought by Employee or on

 

--------------------------------------------------------------------------------

(1)  NTD: To be modified to include relevant state laws based on location of
Employee.

(2)  NTD: To be included for Employees located in CA only.

 

3

--------------------------------------------------------------------------------


 

Employee’s behalf, related to any of the matters actually released herein. 
Employee also waives and gives up any right to become, and promise not to
consent to become, a member of any class or collective action in a case in which
claims are asserted against any Released Party.  If Employee is made a member of
a class or collective action in any proceeding without the Employer’s prior
consent, Employee agrees to opt out of the class or collective action at the
first opportunity.

 

F.             Communications to Third Parties.

 

(1).                              Employee will not speak in a derogatory manner
concerning the Employer, its directors, officers, agents or employees to any
person who is not a party to this Agreement. In the event that an employer or
prospective employer contacts the Employer for a job reference or referral
concerning Employee, the Employer will instruct its employees, agents or
representatives with responsibility for making such reference or referral to
provide only Employee’s dates of employment and position(s) held, consistent
with the Employer’s normal policy and practice.

 

(2).                              It will not be a violation of this Paragraph
of this Agreement for the Employee or the Employer to provide truthful
information, or actual or true copies of documents to the applicable state
unemployment agency, or to other government agencies in connection with an
investigation, or in response to a subpoena or other valid legal process.

 

G.            Confidentiality.  Employee agrees that Employee will not disclose
the contents of this Agreement, including the amount of monetary payment, to
anyone other than Employee’s attorneys, financial advisers, or Employee’s spouse
or registered domestic partner, or pursuant to an appropriate order from a court
or other entity with competent jurisdiction.  Before disclosing the contents of
this Agreement to any person described above, Employee will obtain the agreement
of that person not to disclose the contents of the Agreement without prior
written consent of the Employer or as required by court order, statute, law or
regulation or as authorized in Paragraph II.F(2).  The Employer, and its
officers, directors, agents and management-level employees, will have the right
to discuss Employee’s employment and this Agreement among themselves.

 

In addition, Employee acknowledges that Employee has held positions of trust and
confidence with the Employer, and that during the course of Employee’s
employment Employee has received or been exposed to material and other
information concerning its customers or clients; its sales, marketing and
financial information; its trade secrets and other information which is
proprietary in nature, confidential to the Employer, and not generally available
to the public or to the Employer’s competitors, and which, if used or divulged
against the Employer’s best interests would irreparably damage its ability to
compete in the marketplace (“Confidential Information”).  Employee further
agrees not to possess, use or disclose to any person or entity any Confidential
Information without the prior, written consent of the Employer, or except as may
be required by court order, statute, law or regulation, or as authorized in
Paragraph II.F(2), above.

 

Notwithstanding the foregoing, Employee acknowledges that Employee has the
right, without notice to or authorization from the Employer, to communicate and
cooperate in good faith with any federal, state, or local governmental agency or
commission (“Government Agency”) for the purpose of (i) reporting a possible
violation of any U.S. federal, state, or local law or regulation,
(ii) participating in any investigation or proceeding that may be conducted or
managed by any Government Agency, including by providing documents or other
information, or (iii) filing a charge or complaint with a Government Agency.

 

H.            Non-Solicitation.  Employee agrees that during Employee’s
employment with Employer and for a period of six (6) months following the
Termination Date, regardless of whether the employment

 

4

--------------------------------------------------------------------------------


 

ends voluntarily or involuntarily, Employee (on Employee’s own behalf or that of
any other person or entity) shall not directly or indirectly:

 

(1).                              recruit, attempt to recruit, solicit,
knowingly induce or knowingly influence any person who is an employee of
Employer, to discontinue, reduce, reject or otherwise change in any manner
adverse to the interests of Employer the nature or extent of their employment
relationship; provided that nothing herein shall prohibit Employee from placing
advertisements for employment or making general solicitations not specifically
targeting any such person (provided that this exception relating to
advertisements for employment and general solicitations shall not permit
Employee to actively participate in any recruiting process specifically
targeting any person known to be an employee of Employer); or

 

(2).                              (i) solicit or attempt to solicit any customer
of Employer with whom Employee had substantial contact while Employee was
employed by Employer for purposes of providing products or services that are
competitive with those provided by Employer; or (ii) knowingly induce any
customer of Employer with whom Employee had substantial contact while Employee
was employed by Employer to breach any written agreement or contract with the
Employer; provided that neither (i) nor (ii) of this Paragraph II.H.(2) will
restrict Employee’s activities during the six (6) month period following the
Termination Date with respect to any such customer that is no longer a customer
of Employer on the Termination Date.

 

Notwithstanding anything in this Agreement or in any other agreement between
Employee and Employer to the contrary, Employee’s breach of the obligations set
forth in this Paragraph II.H. shall not give rise to any right of Employer to
exercise any right of offset against any amounts to which Employee may be, or
may become, entitled under any applicable long-term incentive plan or short-term
incentive plan.

 

I.             Obligation to Cooperate and Assist.  Employee agrees to cooperate
in good faith with the Employer to assist it with any information or matter
which is within Employee’s knowledge as a result of Employee’s employment with
the Employer, including but not limited to making Employee reasonably available
for interview by the Employer’s attorneys, or providing truthful testimony
without the necessity of a subpoena or compensation, in any pending or future
legal matter in which the Employer is a party, provided, however, that it will
not be a breach of this Agreement for Employee to request a subpoena if
Employee’s then-employer desires or requests it.  In such instances, the
Employer will pay all reasonable travel expenses associated with such
cooperation, and will attempt to schedule such matters at the convenience of the
Employee.

 

J.             Entire Agreement; Modification.  The parties agree that this
Agreement and the Change in Control Severance Agreement together constitute the
entire agreement between the parties with respect to the subject matter
discussed herein.  This Agreement overrides and replaces all prior negotiations
and terms proposed or discussed, whether in writing or orally, about the subject
matter of this Agreement, with the exception of any non-competition agreement,
confidentiality agreement or other obligation which, by its terms or by
operation of law, survives the termination of Employee’s employment.  In such
event, the confidentiality and non-solicitation obligations of this Agreement
will supplement, but not replace, such agreement or agreements.  No modification
of this Agreement will be valid unless it is in writing identified as an
Amendment to the Agreement and is signed by Employee and an authorized executive
of the Employer.

 

K.            Governing Law and Venue.  This Agreement is governed by and
construed in accordance with the laws of the state of [         ].

 

5

--------------------------------------------------------------------------------


 

L.            Assignment of Rights.  Employee agrees that the Employer may
assign its rights and privileges under this Agreement without Employee’s express
consent and Employer’s rights under this Agreement will automatically inure to
the benefit of any successor of Employer.

 

M.           Remedies for Breach.

 

(1)  ADEA.  In the event that the Releasing Parties bring and prevail in an
action against the Released Parties based on an ADEA claim released in Paragraph
II.E, the Released Parties will be entitled to offset any recovery by the
amounts paid under this Agreement or the amount recovered by the Releasing
Parties, whichever is less.  In the event that the Released Parties prevail in
such an action, the Released Parties will be entitled to all remedies authorized
by applicable law.

 

(2)  All Other Claims.  In the event that the Releasing Parties bring an action
against the Released Parties based on any other claim released in Paragraph
II.E, the Released Parties may, at their option, and as applicable: (a) stop
making payments that would otherwise have been due under this Agreement;
(b) demand the return of any payments that have been made under this Agreement;
(c) plead this Agreement in bar to any such action; or (d) seek any and all
remedies available, including but not limited to injunctive relief and monetary
damages, costs and reasonable attorneys’ fees.

 

(3)  Breach by the Employer.  In the event that the Released Parties breach this
Agreement, the Releasing Parties will be entitled to bring an action for breach
of this Agreement but not for any claims released by Paragraph II.E.  In the
event that the Releasing Parties prevail in such an action, they will be
entitled to recover (as appropriate and applicable) monetary damages, injunctive
relief, costs and reasonable attorneys’ fees.

 

N.            Severability.  Each provision of this Agreement is intended to be
severable.  If any court of competent jurisdiction determines that any provision
of this Agreement is invalid, illegal or unenforceable in any respect, the rest
of the Agreement will remain in force.

 

EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS CAREFULLY READ THIS RELEASE AGREEMENT,
AND KNOWS AND UNDERSTANDS ITS CONTENTS, AND VOLUNTARILY SIGNS IT OF EMPLOYEE’S
OWN FREE WILL.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties sign this Agreement on the dates indicated below
with the intent to be bound by its terms and conditions.

 

DATED:

 

 

SIGNED:

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

STATE OF                   

 

)

) ss.

 

 

COUNTY OF                 

 

)

 

SUBSCRIBED AND SWORN to before me this        day of                  , 2018, by
                                               , who executed the foregoing
Release and acknowledged that such execution was made freely.

 

Witness my hand and official seal.

 

 

 

 

Notary Public

 

 

 

 

My commission expires:

 

 

 

KAPSTONE PAPER AND PACKAGING

CORPORATION

 

 

 

DATED:

 

 

By:

 

 

 

[              ]

 

7

--------------------------------------------------------------------------------